     MCGREGOR W. SCOTT
1    United States Attorney
     DEBORAH LEE STACHEL
2    Regional Chief Counsel, Region IX
     Social Security Administration
3    MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
4           160 Spear Street, Suite 800
            San Francisco, California 94105
5           Telephone: (415) 977-8985
            Facsimile: (415) 744-0134
6           Email: Michael.Marriott@ssa.gov
     Attorneys for Defendant
7
8    DAVID F. CHERMOL
     CHERMOL & FISHMAN, LLC
9           11450 Bustleton Avenue
10          Philadelphia, PA 19116
            215-464-7200
11          Fax: 215-464-7224
            Email: dave@ssihelp.us
12   Attorney for Plaintiff

13
                               UNITED STATES DISTRICT COURT
14
15                            EASTERN DISTRICT OF CALIFORNIA

16                                      FRESNO DIVISION
17
18   BEVERLY ANN BROWN,                         )   Case No. 1:17-cv-01457-EPG
19                                              )
           Plaintiff,                           )   STIPULATION AND ORDER FOR THE
20                                              )   AWARD AND PAYMENT OF
                   v.                           )   ATTORNEY FEES PURSUANT TO THE
21                                              )   EQUAL ACCESS TO JUSTICE ACT, 28
22   NANCY A. BERRYHILL, Acting                 )   U.S.C. § 2412(d), AND COSTS PURSUANT
     Commissioner of Social Security,           )   TO 28 U.S.C. § 1920
23                                              )
           Defendant.                           )
24
                                                )
25
26
27
28




                                                1
1           IT IS HEREBY STIPULATED by and between the parties through their undersigned
2    counsel, subject to the approval of the Court, that Beverly Ann Brown be awarded attorney
3    fees and expenses in the amount of Eight Thousand, Four Hundred Dollars ($8,400) under the
4    Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of Six
5    Hundred Twenty Five Dollars ($625) under 28 U.S.C. § 1920. This amount represents
6    compensation for all legal services rendered on behalf of Plaintiff by counsel in connection
7    with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
8           After the Court issues an order for EAJA fees to Beverly Ann Brown, the government
9    will consider the matter of Beverly Ann Brown’s assignment of EAJA fees to David F.
10   Chermol. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to honor the
11   assignment will depend on whether the fees are subject to any offset allowed under the United
12   States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
13   the government will determine whether they are subject to any offset.
14          Fees shall be made payable to Beverly Ann Brown, but if the Department of the
15   Treasury determines that Beverly Ann Brown does not owe a federal debt, then the government
16   shall cause the payment of fees, expenses and costs to be made directly to David F. Chermol,
17   pursuant to the assignment executed by Beverly Ann Brown. Any payments made shall be
18   delivered to David F. Chermol.
19          This stipulation constitutes a compromise settlement of Beverly Ann Brown’s request
20   for EAJA attorney fees, and does not constitute an admission of liability on the part of
21   Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a
22   complete release from, and bar to, any and all claims that Beverly Ann Brown and/or David F.
23   Chermol including Chermol & Fishman may have relating to EAJA attorney fees in connection
24   with this action.
25
26
27
28




                                                      2
1           This award is without prejudice to the rights of David F. Chermol and/or Chermol &
2    Fishman to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
3    savings clause provisions of the EAJA.
4
5
                                                 Respectfully submitted,
6
     Dated: February 26, 2019                    CHERMOL & FISHMAN, LLC
7
                                           By:   /s/ David F. Chermol*
8
                                                 DAVID F. CHERMOL
9                                                * By email authorization on February 25, 2019
                                                 Attorney for Plaintiff.
10
11
     Dated: February 26, 2019                    MCGREGOR W. SCOTT
12                                               United States Attorney
13                                        By:    /s/ Michael K. Marriott
14                                               MICHAEL K. MARRIOTT
                                                 Special Assistant United States Attorney
15                                               Attorneys for Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                    3
1                                                ORDER
2           Pursuant to the above stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff
3    be awarded attorney fees and expenses in the amount of Eight Thousand, Four Hundred Dollars
4    ($8,400.00) under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and costs in the amount
5    of Six Hundred Twenty-Five Dollars ($625.00) under 28 U.S.C. § 1920.
6
7    IT IS SO ORDERED.
8
        Dated:    February 26, 2019                          /s/
9                                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                    4
